Exhibit 99.1 MEDTOX Scientific, Inc. 402 West County Road D St. Paul, MN 55112 Contact: Paula Perry (877) 715-7236 MEDTOX SCIENTIFIC ANNOUNCES FIRST QUARTER RESULTS ST. PAUL, Minn., April 14, 2011 – MEDTOX Scientific, Inc. (Nasdaq:MTOX) today announced results for the first quarter ended March 31, 2011.Highlights from the quarter compared to the prior-year period include: · Total revenues increased 21.6% to $25.7 million · Gross profit increased 29.0% to $10.5 million · Operating income was $1.2 million compared to $0.1 million, an increase of 944.9% · Net income was $0.8 million compared to $0.1 million, an increase of 910.4% · Earnings per diluted share were $0.09 compared to $0.01 in the prior-year period In our Laboratory segment, revenues from drugs-of-abuse (DAU) testing in the quarter increased 9.6% to $9.6 million, from $8.8 million in the prior-year period.Our clinical laboratory diversification efforts initiated in 2008 continue to have momentum with clinical laboratory revenues in the quarter increasing 15.7% to $8.0 million, compared to $6.9 million for the prior-year period.Clinical Trial Services revenues for the quarter increased 204.4% to $2.5 million, compared to $0.8 million for the prior-year period.In the Diagnostic segment, revenues were up 20.3% for the quarter.The increase is attributable to improved sales in the workplace drugs-of-abuse market with our PROFILE®-II A and PROFILE®-III A products, increased sales of PROFILE®-V sold into the hospital market with our MEDTOXScan® Reader, and increased sales in the government market with our SURE-SCREEN® devices. Gross margins improved in both the Laboratory Services and Diagnostic Products segments with overall gross margin increasing 230 basis points to 40.6%, compared to 38.3% in the first quarter of 2010.Selling, General and Administrative expenses for the quarter were 33.5% of revenue, compared to 35.1% of revenue in the prior-year period, and were down slightly from the fourth quarter of 2010.Cash on hand at quarter end was $1.0 million and the Company has no long term debt. MEDTOX will hold a teleconference to discuss 2011 first quarter results today at 9:30 a.m. Central Time (10:30 a.m. Eastern).The Company will discuss these results and other corporate matters.During the conference call, the Company may discuss and answer questions concerning business and financial developments and trends.The Company’s responses to questions, as well as other matters discussed during the conference call, may contain or constitute information that has not been previously disclosed.To access the teleconference, dial (877) 856-1956 ten minutes before the scheduled start time today.International callers may access the call by dialing (719) 325-4934.Callers should ask for the MEDTOX quarterly conference call, hosted by Dick Braun, president and CEO of MEDTOX.A simultaneous webcast of the conference call will be available on the MEDTOX website in the “investors” section under “webcasts” at www.medtox.com.An audio replay of the conference call will be available through April 21at (888) 203-1112, passcode # 9308726.International callers may access the replay at (719) 457-0820 with the same passcode # 9308726. MEDTOX Scientific, Inc., headquartered in St. Paul, Minn., is a provider of high quality specialized laboratory testing services and on-site/point-of-collection testing (POCT) devices.The Company also supports customers with complete logistics, data and program management services.MEDTOX is a leader in providing esoteric laboratory testing services to hospitals and laboratories nationwide.This includes both central laboratory and bio-analytical testing for pharmaceutical clinical trials.MEDTOX develops and manufactures diagnostic devices for quick and economical on-site/point-of-collection analysis for drugs-of-abuse, therapeutic drugs and biological and agricultural toxins and provides employment drug screening and occupational health testing.For more information see www.medtox.com. Note: Forward looking statements contained in this press release are made under the Private Securities Reform Act of 1995.Forward-looking statements, including those relating to momentum in our clinical laboratory business are subject to risks, uncertainties and other factors that could cause actual results to differ materially from those stated in such statements.Actual results may differ due to a number of factors including a change in the employment pattern of client companies, the ability of MEDTOX to acquire new business and retain existing business, and changes in the competitive environment.Further discussions of factors that may cause such results to differ are identified in the Company's 2010 Annual Report on Form 10-K and incorporated herein by reference.You should take such factors into account when making investment decisions and are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made.We undertake no obligation to update any forward-looking statements. - 2 - MEDTOX SCIENTIFIC, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 REVENUES: Laboratory services: Drugs-of-abuse testing services $ $ Clinical & other laboratory services Clinical trial services Product sales COST OF REVENUES: Cost of services Cost of sales GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Research and development INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) (1 ) Other income 16 5 (8 ) 4 INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) ) NET INCOME $ $ 77 BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic Diluted - 3 - MEDTOX SCIENTIFIC, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents Accounts receivable, net Inventories Other current assets Total current assets Building, equipment and improvements, net Other assets Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Long-term obligations Stockholders’ equity Total liabilities and stockholders’ equity - 4 -
